     Case 4:18-cv-00205-WTM-CLR Document 47 Filed 04/19/19 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION

THE CINCINNATI SPECIALTY           )
UNDERWRITERS INSURANCE             )
COMPANY,                           )
                                   )
     Plaintiff,                    )
                                   )
STARSTONE SPECIALTY                )
INSURANCE COMPANY,                 )
                                   )
     Intervenor Plaintiff,         )
                                   )
v.                                 )               CV418-205
                                   )
J&T’S WAREHOUSE, INC.,             )
et al.,                            )
                                   )
     Defendants.                   )

                                  ORDER

     Before the Court are two motions related to plaintiff’s forthcoming

summary judgment motion. See docs. 45 & 46. The first motion seeks

permission to exceed the briefing page limit set by the Court’s Local Rules

“by no more than 3 pages.” Doc. 45 at 2. That request is GRANTED.

Plaintiff also seeks, with the other parties’ consent, to file deposition

transcripts, supporting its summary judgment motion, under seal. See doc.

46. That request is GRANTED as unopposed.
Case 4:18-cv-00205-WTM-CLR Document 47 Filed 04/19/19 Page 2 of 2




SO ORDERED, this 19th day of April, 2019.

                             ______________________________________
                               __
                                ______________________
                                                    ________
                                                          ____
                                                          ___ _____
                                                                 _ ____
                              HRISTOPHE
                             CHRISTOPHERH R L. RAY
                               NITED STATES MAGISTRATE
                             UNITED                            T JUDGE
                                                                    JU
                             SOUTHERN DISTRICT OF GEORGIA




                                2
